Citation Nr: 1146905	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for carpal tunnel syndrome.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 1982 and from May 1997 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of service connection for mononucleosis, ulcers, myocardial infarction, depression, chest pain, high cholesterol, a right foot disability, an appendectomy scar, and a hernia have been raised by the record, but [has/have] not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss, tinnitus, a back disability, and carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

In a communication dated August 29, 2011, the Board received notification from the Veteran that he wished to withdraw his appeal on the issue of entitlement to service connection for a bilateral shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In August 2011 correspondence, the Veteran requested a withdrawal of his appeal on the issue of entitlement to service connection for a bilateral shoulder disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a bilateral shoulder disability is dismissed.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4). 

In this case, the Veteran had active service between September 1967 and September 1968.  His military occupational specialty was as an electronic navigation equipment repairman.  His National Guard Form 22 indicates 35 years of service, with a primary specialty of Quality Assurance.  

Concerning the bilateral hearing loss and tinnitus claims, the Veteran's induction examination dated in July 1967 indicates normal hearing.  His September 1968 discharge audiogram indicates that his hearing had worsened during active service.  The Board additionally notes that there are many hearing tests contained in the claims file conducted in the context of his service with the National Guard.  More specifically, a March 2000 treatment record indicates that the Veteran had hearing loss bilaterally and had been in a hazardous noise area for approximately 30 years.  Thus, the Veteran should be afforded a VA examination to determine if he had current hearing loss and tinnitus which is related to acoustic trauma while on active duty, or while on ACDUTRA or INACDUTRA.

Regarding the claim of service connection for a back disability, the Board notes that during the course of his hearing testimony, the Veteran claimed four different injuries which contribute to a current back disability.  He identified the first such injury as having occurred in 1967 or 1968, with the other injuries in November 1985, August 1996, and July 1999.  The Board notes that there was no back condition noted on the September 1968 discharge examination for his sole period of active duty.  Additionally, the record confirms an August 1996 injury, which occurred back injury occurred while the Veteran was off-loading a C-130.  However, the Board finds that the Veteran's November 1985 and July 1999 back injuries occurred while he was working as a civilian employee for the Oregon National Guard and as such, these injuries should not be considered as eligible for service-connection.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if his back problems on active duty or as a result of the August 1996 injury is related to any current back disability.

The Veteran has additionally claimed service connection for carpal tunnel syndrome.  He testified at his Board hearing that the carpal tunnel was incurred while he was typing.  The Board initially notes that the Veteran has received worker's compensation for such injury incurred while he was a federal civilian employee at the Oregon National Guard.  In documents dated in March 2002 claiming such benefits, the Veteran indicated that he spent over 50 percent of his day at the computer, which he attributed his bilateral carpal tunnel to.  Additionally, medical records dated November 1998 indicate that the Veteran had cervical radiculopathy to his bilateral upper extremities following cervical spine surgery.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if his carpal tunnel syndrome is attributable to typing while on ACDUTRA status or is instead attributable to his civilian federal service or his cervical spine disability.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an audiologic examination to determine the nature and etiology of any current tinnitus and hearing loss disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and following this review and the examination offer comment and an opinion as to whether the Veteran's claimed disabilities are likely as not (a likelihood of 50 percent or more) related to active service. 

The examiner should determine whether the Veteran has hearing loss and/or tinnitus which is related to acoustic trauma during his period of active duty or while on ACDUTRA or INACDUTRA.

All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

2.  The Veteran should be afforded an orthopedic examination to determine the nature and etiology of any current low back and wrist disabilities.

The examiner should state whether it is at least as likely as not that any current disability is related to the Veteran's active duty or any period of ACDUTRA or INACDUTRA.  The examiner should specifically consider and discuss the complaint of recurrent back pain noted on the September 1968 separation examination, as well as the August 1996 back injury while the Veteran was off-loading C-162.  Moreover, with respect to the carpal tunnel syndrome claim, the examiner should consider and discuss the Veteran's typing duties while on INACDUTRA or ACDUTRA, as well as his civilian job with the Oregon National Guard.  Any relationship between the Veteran's nonservice-connected cervical spine disability and his carpal tunnel syndrome should also be discussed.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  After completing the requested development, again review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC).  An appropriate time should be given from them to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 








The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


